WOODRUFF, Circuit Judge.
The power And jurisdiction of this court to review a judgment or decree of distribution among various claimants of the informer’s share in a forfeiture, after condemnation and sale of the forfeited property, and that the claimants are, in such sense, parties to the proceeding, that they may invoke the exercise ■of that jurisdiction, seems to me established by the following cases: The Josefa Segunda, 10 Wheat. [23 U. S.] 312; Westcot v. Bradford [Case No. 17,429]; McLane v. U. S., 6 Pet. [31 U. S.] 404; In re Howard, 9 Wall. [76 U. S.] 175; Ex parte Zellner, Id. 244; Blossom v. Milwaukee R. Co., 1 Wall. [68 U. S.] 655; U. S. v. Twenty-five Thousand Gallons Distilled Spirits [Case No. 16,564], Nelson, J., June, 1868, affirming same case [Id. 14,282].
Whether the mode of review, in a case like the present, is by appeal or by writ of error, was not discussed on this motion. The distinction is not material to the principal question. On this subject, see U. S. v. Haynes [Id. 15,335] and U. S. v. Nourse. 6 Pet. [31 U. S.] 470, 495. The motion to dismiss the writ of error is denied.